In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
Nos. 16‐3932 & 16‐3944 
VILLAGE OF BEDFORD PARK, et al., 
                                                             Plaintiffs‐Appellants, 
      and 
 
VILLAGE OF LOMBARD, 
                                                          Plaintiff‐Cross‐Appellee, 

                                                    v. 

EXPEDIA, INC., et al., 
                                         Defendants‐Appellees, Cross‐Appellants. 
                                  ____________________ 

               Appeals from the United States District Court for the 
                 Northern District of Illinois, Eastern Division. 
                  No. 13‐05633 — Matthew F. Kennelly, Judge. 
                                  ____________________ 

   ARGUED OCTOBER 23, 2017 — DECIDED NOVEMBER 22, 2017 
                 ____________________ 

   Before BAUER and HAMILTON, Circuit Judges, and DARROW, 
District Judge. 


                                                 
       Of the Central District of Illinois, sitting by designation.  
2                                           Nos. 16‐3932 & 16‐3944 

    DARROW,  District  Judge.  Thirteen  Illinois  municipalities 
(“the municipalities”) assert that the Appellees‐Cross‐Appel‐
lants, which are online travel agencies (“OTAs”), have with‐
held  money  owed  to  them  under  their  local  hotel  tax  ordi‐
nances. The OTAs operate their online travel websites under 
the “merchant model”; customers pay an OTA directly to re‐
serve rooms at hotels the OTA has contracted with. The par‐
ticipating hotels set a room rental rate. The OTA charges the 
customer  a  price  that  includes  that  rate,  the  estimated  tax 
owed  to  the  municipality,  and  additional  charges  for  the 
OTA’s services. After the customer’s stay, the hotel invoices 
the OTA for the room rate and taxes, and remits the taxes col‐
lected to the municipality. The municipalities argue that they 
have  been  shorted  tax  revenue  over  the  years  because  the 
OTAs do not remit taxes on the full price that customers pay. 
To  illustrate,  assume  a  5  percent  tax.  If  a  customer  books  a 
room directly with a hotel for $100 a night, the hotel collects 
$5 for taxes and remits that to the municipality. But if a cus‐
tomer books a room through an OTA for $100 and the hotel’s 
room rental rate is only $60, the OTA pays the hotel $63 and 
the  hotel  remits  $3  to  the  municipality.  The  municipalities 
seek to collect the additional $2 from the OTAs. But none of 
the municipal ordinances place a duty on the OTAs to collect 
or  remit  the  taxes,  so  the  municipalities  have  no  recourse 
against the OTAs. The OTAs are entitled to summary judg‐
ment against all of the municipalities. 
      
      
      
      
Nos. 16‐3932 & 16‐3944                                                       3

I.         Factual Background 
    The facts of this case are not highly disputed, but their le‐
gal significance is. At issue is how the OTAs in this case—Ex‐
pedia,  Priceline,  Travelocity,  and  Orbitz1—function  and  the 
thirteen municipal tax ordinances.  
           a. Online Travel Agencies’ Practices 
    The  OTAs  enter  into  contracts  with  hotels,  under  which 
the hotels agree to make rooms available for the OTAs. The 
OTAs  then  market  those  rooms  and  allow  customers  to  re‐
serve them through their websites. The OTAs do not pre‐pay 
for rooms and re‐rent them to customers and they do not bear 
any  loss  if  the  rooms  are  not  reserved.  And  the  hotels  can 
cease offering rooms through the OTAs at any time. 
    When  a  customer  reserves  a  room  through  an  OTA,  he 
pays  the  OTA  directly—the  OTA  serves  as  the  merchant  of 
record  on  the  customer’s  credit  card  bill.  The  OTAs  present 
the  price  in  two  line  items:  first,  a  charge  for  the  room  and 
second, a charge for taxes and fees. The charge for the room 
includes  the  room  rate  as  set  by  the  hotel,  plus  additional 
charges set by the OTAs. The customer never sees the hotel’s 
room rate, but must agree to the OTA’s terms and conditions, 


                                                 
     1 For ease, the Court uses these four OTAs specifically to refer to the 

four groups of Appellees‐Cross‐Appellants: the Expedia group (including 
Hotels.com,  L.P.,  Hotwire,  Inc.,  Expedia,  Inc.,  and  Egencia,  LLC);  the 
Priceline group (including priceline.com Inc. (n/k/a The Priceline Group 
Inc.), priceline.com LLC, and Travelweb LLC); the Travelocity group (in‐
cluding TVL LP (f/k/a Travelocity.com LP) and Site59.com LLC); and the 
Orbitz  group  (including  Orbitz,  LLC,  Trip  Network,  Inc.,  and  Internet‐
work Publishing Corp. (d/b/a Lodging.com)).  
4                                                   Nos. 16‐3932 & 16‐3944 

which state that the price charged includes the cost of the ho‐
tel  plus  consideration  for  the  OTA’s  services.  The  taxes  and 
fees charge includes the estimated taxes the hotel will owe on 
the rental plus additional fees as set by the OTA. If the cus‐
tomer incurs additional charges during his stay, he pays those 
to the hotel directly. After the customer checks out, the hotel 
invoices the OTA—or charges a virtual credit card provided 
by the OTA—for the room rate plus applicable taxes. 
    Although representatives from the OTAs, and statements 
made  to  the  Securities  and  Exchange  Commission,  indicate 
that the OTAs “sell” hotel rooms to customers, the OTAs as‐
sert that this is merely industry jargon. See, e.g., Priceline Rep. 
Dep. 231:3–9, Pls.’s Statement of Undisputed Facts Ex. 19, ECF 
No. 256‐52 (“I want to be careful to point out that [the terms 
purchase and sale are] commonly used in the context of cus‐
tomers making reservations with hotels whose rates and in‐
ventory were made available to us … . We are not in the busi‐
ness of buying and selling hotel rooms.”). Contracts between 
hotels and  the  OTAs confirm that  the OTAs do  not actually 
buy, and never acquire the right to enter or grant possession 
of, hotel rooms. Instead, the OTAs take reservation requests 
from customers and transmit those to the hotels. The contracts 
require the hotels to honor those requests, but the customer 
does not obtain the right to occupy the room until he checks 
in at the hotel. 
   The OTAs do provide additional services to customers be‐
tween payment and check in at the hotel. In fact, a customer 
will likely only deal with the OTA prior to checking in because 


                                                 
      2 This ECF number refers to the district court’s docket.  
Nos. 16‐3932 & 16‐3944                                               5

OTAs handle reservation modifications, cancellations, and re‐
funds. The OTAs generally enforce a hotel’s cancellation poli‐
cies,  but  sometimes  set  their  own  policies  and  charge  their 
own cancellation fees. The OTAs also often provide customer 
service support, but some contracts specify that the OTAs will 
refer hotel‐specific questions to the hotels. 
           b. Municipal Ordinances 
    Though  each  of  the  thirteen  ordinances  has  unique  as‐
pects, all fall into one of three general categories: those that 
place the duty to collect and remit the tax on owners, opera‐
tors, and managers of hotels or hotel rooms; those that apply 
to all persons engaged in the business of renting hotel rooms; 
and those that incorporate elements of both.3 
                        i. Owners, Operators, and Managers 
    Seven  municipalities—Arlington  Heights,  Bedford  Park, 
Oak Lawn, Orland Park, Orland Hills, Schaumburg, and Tin‐
ley Park—have ordinances that impose a tax on the use and 
privilege of renting, leasing, or letting hotel and motel rooms. 
While a hotel guest ultimately bears responsibility for the tax, 
the ordinances generally place the duty of collecting the tax 
from  the  renter  and  paying  it  to  the  municipality  on  the 
owner, operator, or manager of hotels. Some of the ordinances 
place the duty on owners, operators, and managers of hotel 
accommodations, which are defined as “[a] room or rooms in 
any building or structure kept, used or maintained as or ad‐
vertised or held out to the public to be an inn, motel, hotel” or 
                                                 
     3 Most of the ordinances have been amended over time—for example, 

the tax rates have been increased or enforcement mechanisms have been 
altered—but, unless otherwise noted, the amendments have not changed 
the ordinances in aspects relevant to this case.  
6                                                   Nos. 16‐3932 & 16‐3944 

a similar facility. Orland Hills Ordinance, Br. Appellants Sep. 
App. 170; Orland Park Ordinance, id. at 355–56 (same); Tinley 
Park Ordinance, id. at 369 (same). 
                       ii. Engaged in Renting Hotel Rooms 
    Three of the municipalities—Rockford,4 Willowbrook, and 
Lombard—impose a tax on persons engaged in the business 
of renting, leasing, or letting rooms in a hotel. In Willowbrook 
and Rockford, the tax rate is a percentage of gross rental re‐
ceipts from renting, leasing, or letting rooms in a hotel. Lom‐
bard’s ordinance requires the tax “to be stated separately as 
an  additional  charge  on  individual  billings,”  id.  at  338,  but 
does not specify what amount the tax rate applies to. 
                     iii. Hybrids 
     The last three municipalities have ordinances encompass‐
ing elements of both types of taxes. For example, Des Plaines 
taxes all “persons engaged in the business of renting, leasing 
or  letting  rooms  in  a  hotel  or  motel.”  Id.  at  302.  But  the  tax 
ordinance  places  a  duty  on  operators  of  hotels  or  motels  to 
keep records and on owners of hotels to file monthly tax re‐
turns reflecting the tax received. The ordinance also requires 
the owner to pay the taxes due at the time of filing. Warren‐
ville’s  ordinance  is  similar  in  relevant  respects.  Burr  Ridge 

                                                 
     4 Rockford has two ordinances. One imposes a 1 percent tax on “the 

charge for renting a hotel or motel room.” Br. Appellants Sep. App. 190. 
“Any person engaged in renting hotel or motel rooms” must include the 
tax in the rental price and remit the amount collected to the city. Id. This 
ordinance, like the ones described above, taxes a consumer, but places the 
duty to collect the tax on those “engaged in renting.” The other is a tax on 
“all persons engaged in the City of Rockford in the business of renting, 
leasing, or letting rooms in a hotel.” Id. at 204.  
Nos. 16‐3932 & 16‐3944                                                7

taxes  “the  use  and  privilege  of  engaging  in  the  business  of 
renting, leasing or letting of room(s) in a motel or hotel.” Id. 
at  274.  But  the  ordinance  places  the  duty  to  pay  the  tax  on 
“[t]he owner, manager or operator of each hotel or motel.” Id. 
at 275. 
       c. Procedural History 
     The municipalities filed a putative class action against the 
OTAs in state court alleging that they had failed to remit taxes 
owed to the named municipalities and others similarly situ‐
ated in Illinois. Vill. of Bedford Park v. Expedia, Inc. (WA), 193 F. 
Supp. 3d 911, 917 (N.D. Ill. 2016). It was removed to the North‐
ern  District  of  Illinois  under  the  removal  provision  of  the 
Class Action Fairness Act of 2005, 28 U.S.C. § 1453(b). Id. The 
district court denied class certification, but retained jurisdic‐
tion. Id. After discovery, both sets of parties moved for sum‐
mary judgment. Id. The district court granted the OTAs sum‐
mary judgment against all but one municipality, Lombard. Id. 
at  939.  In  turn,  the  court  granted  Lombard  summary  judg‐
ment  against  the  OTAs.  Id.  Both  the  municipalities  and  the 
OTAs appeal the grant of summary judgment against them. 
II.    Discussion 
    We review the district court’s decision to grant summary 
judgment de novo. United Cent. Bank v. KMWC 845, LLC, 800 
F.3d 307, 310 (7th Cir. 2015). Summary judgment is appropri‐
ate if “there is no genuine dispute as to any material fact and 
the movant is entitled to judgment as a matter of law.” Fed. R. 
Civ. P. 56(a). “Where, as here, the district court was faced with 
cross‐motions for summary judgment, we must construe all 
facts  and  inferences  in  favor  of the  party  against  whom  the 
8                                          Nos. 16‐3932 & 16‐3944 

motion under consideration is made … .” United Cent. Bank, 
800 F.3d at 310–11. 
     This case involves construction of municipal ordinances, 
which are interpreted in the same manner as Illinois statutes. 
Landis v. Marc Realty, L.L.C., 919 N.E.2d 300, 303 (Ill. 2009). The 
Court’s “primary objective is to ascertain and give effect to the 
intent of the legislature.” In re Consol. Objections to Tax Levies 
of Sch. Dist. No. 205, 739 N.E.2d 508, 512 (Ill. 2000). “The lan‐
guage of the statute provides the best indication of the legis‐
lature’s intent.” Id. Where a phrase or word is undefined, “[i]t 
is appropriate to employ a dictionary to ascertain [its] mean‐
ing.” Landis, 919 N.E.2d at 304. “A statute is ambiguous when 
it is capable of being understood by reasonably well‐informed 
persons  in  two  or  more  different  senses.”  People  v.  Beachem, 
890 N.E.2d 515, 520 (Ill. 2008) (quoting In re J.W., 787 N.E.2d 
747, 767 (Ill. 2003)). If a statute imposing a tax is ambiguous, 
it must be “strictly construed against the government and in 
favor of the taxpayer.” In re Consol., 739 N.E.2d at 512. 
       a. Certification of State Law Issues 
    First, the municipalities ask the Court to certify, pursuant 
to  Circuit  Rule  52(a),  four  questions  to  the  Illinois  Supreme 
Court: 1) whether the OTAs are “operators” of hotels or hotel 
rooms; 2) whether the OTAs “own” hotel rooms; 3) whether 
the  OTAs  are  “managers”  of  hotel  rooms;  and  4)  whether 
“gross rental receipts” refers to the room rate negotiated be‐
tween the OTA and the hotel or the full amount the customer 
pays to the OTA. 
   “Certification is a useful tool of cooperative federalism.” 
State Farm Mut. Auto. Ins. Co. v. Pate, 275 F.3d 666, 671 (7th Cir. 
2001). But it is costly and burdensome, so “we approach the 
Nos. 16‐3932 & 16‐3944                                               9

decision  to  certify  with  circumspection.”  Id.  We  have  found 
certification appropriate: 
       when the case concerns a matter of vital public 
       concern,  where  the  issue  will  likely  recur  in 
       other cases, where resolution of the question to 
       be  certified  is  outcome  determinative  of  the 
       case, and where the state supreme court has yet 
       to have an opportunity to illuminate a clear path 
       on the issue. 
Id. at 672 (quoting In re Badger Lines, Inc., 140 F.3d 691, 698 (7th 
Cir.  1998)).  We  will  not  certify  questions  when  what  is  re‐
quired  is  “the  exercise  of  a  court’s  judgment.”  Id.  The  most 
important consideration is whether we find ourselves “genu‐
inely uncertain about a question of state law.” Id. at 671. 
    We recognize that the Illinois Supreme Court has not ruled 
on these issues yet, but find that this is not a proper case for 
certification. This case involves routine questions of statutory 
interpretation that this Court is well‐equipped to handle. Af‐
ter interpreting  the meaning of the  thirteen  ordinances,  this 
case  merely  requires  the  Court  to  exercise  judgment  as  to 
whether the undisputed facts show that the ordinances apply 
to the OTAs. And although similar issues are likely to recur as 
other municipalities bring similar suits, the Illinois Supreme 
Court can correct our interpretations if it finds them errone‐
ous. Cf. Chi. Teachers Union, Local No. 1, Am. Fed’n Teachers v. 
Bd. of Educ. of Chicago, 662 F.3d 761, 764 (7th Cir. 2011) (“The 
federal injunction means that there will be no opportunity for 
a state court to correct our interpretation of state law if it is 
erroneous … .”). The motion to certify is DENIED. 
    
10                                            Nos. 16‐3932 & 16‐3944 

        b. Owners, Operators, and Managers 
   Seven of the ordinances place on owners, operators, and 
managers of hotels or hotel rooms the duty to collect the tax 
from  a  renter  and  remit  it  to  the  municipality.  Thus,  if  the 
OTAs are not owners, operators, or managers, they have no 
obligations under these ordinances. The district court granted 
the OTAs summary judgment against the municipalities with 
these  ordinances—Arlington  Heights,  Bedford  Park,  Oak 
Lawn,  Orland  Hills,  Orland  Park,  Schaumburg,  and  Tinley 
Park—because it found that the OTAs were not owners, oper‐
ators, or managers. We agree. 
    The ordinances do not define owner, operator, or manager. 
The Court presumes that these words have their plain mean‐
ing. An owner is “[s]omeone who has the right to possess, use, 
and convey something” or “a person in whom one or more 
interests are vested.” Owner, BLACK’S  LAW  DICTIONARY  (10th 
ed.  2014);  accord  Bd.  of  Educ.  of  Glen  Ellyn  Cmty.  Consol.  Sch. 
Dist. No. 89 v. Dep’t of Revenue, 825 N.E.2d 746, 754 (Ill. App. 
Ct.  2005)  (“The  primary  incidents  of  ownership  include  the 
right to possession, the use and enjoyment of the property, the 
right to change or improve the property, and the right to al‐
ienate the property at will.”). Clearly, the OTAs do not own 
hotels. They  have no  right  to possess or use the hotels  they 
contract with or to convey them to others. 
    At  least  four  of  the  ordinances  (Bedford  Park,  Orland 
Hills, Orland Park, and Tinley Park) appear to place the duty 
of collecting and remitting taxes on owners of hotel rooms in 
addition to owners of hotels. But the OTAs do not own hotel 
rooms either. They have no right to use or possess hotel rooms 
and they have no independent right to convey hotel rooms to 
consumers—they contract with hotels for the ability to make 
Nos. 16‐3932 & 16‐3944                                               11

reservations for customers. Reservations are sent to the hotels 
and the customers can only take temporary possession upon 
checking in at the hotel. Under any plain understanding of the 
word “own,” OTAs do not own hotels or hotel rooms. 
    A manager is “[s]omeone who administers or supervises 
the affairs of a business, office, or other organization.” Man‐
ager,  BLACK’S  LAW  DICTIONARY  (10th  ed.  2014).  Clearly  the 
OTAs are not managers of hotels—they do not supervise the 
affairs of hotels. The municipalities seem to argue only that 
the OTAs are managers of hotel rooms for purposes of three of 
the ordinances (Orland Park, Orland Hills, and Tinley Park). 
To  be  a  manager  of  a  hotel  room,  the  OTAs  would  need  to 
supervise  the  affairs  of  the  room.  But  a  hotel  room  is  not  a 
business separate from the hotel it is located in. The munici‐
palities argue that “the OTAs are unquestionably in charge of 
the affairs of businesses that step into the shoes of hotels and 
assume many day‐to‐day hotel functions.” Br. Appellants 26. 
Of course the OTAs are in charge of their own businesses, but 
that does not make them managers of hotels or hotel rooms. 
    The  municipalities  decry  most  forcefully  the  district 
court’s interpretation of the term operator. The district court 
defined operator as one “who uses and controls something.” 
Expedia,  193  F.  Supp.  3d  at  922  (quoting  Operator,  Merriam‐
Webster  Dictionary,  https://www.merriam‐webster.com/dic‐
tionary/operator (last visited June 20, 2016)). But even under 
an arguably more on‐point definition of operator, the OTAs 
are not operators of hotels or hotel rooms. The municipalities 
suggest that an operator is “one who operates or runs a busi‐
ness.”  Br.  Appellants  21;  see  also  Operator,  Merriam‐Webster 
Dictionary,          https://www.merriam‐webster.com/diction‐
ary/operator (last visited Oct. 13, 2017) (“one that operates a 
12                                          Nos. 16‐3932 & 16‐3944 

business”). An  operator  could  also  be  one  who  operates;  or 
one who “perform[s] a function” or “exert[s] power or influ‐
ence.”       Operate,      Merriam‐Webster            Dictionary, 
https://www.merriam‐webster.com/dictionary/operate  (last 
visited Oct. 12, 2017). 
    But  the  OTAs  do  not  perform  the  function  of  running  a 
hotel. They perform one set of functions that a hotel does—
making room reservations, processing financial transactions, 
and handling customer service with respect to those transac‐
tions. But that the OTAs engage in one hotel function does not 
transform  them  into  operators  of  hotels.  We  would  not  say 
that when a hotel contracts with a cleaning service that orders 
supplies and hires, schedules, and pays workers, the cleaning 
service becomes an operator of the hotel. Cf. Pitt Cty. v. Ho‐
tels.com,  L.P.,  553  F.3d  308,  313  (4th  Cir.  2009)  (“The  online 
companies  …  have  no  role  in  the  day‐to‐day  operation  or 
management of the hotels. Thus, they cannot be said to oper‐
ate the hotels.”); City of Goodlettsville v. Priceline.com, Inc., 844 
F. Supp. 2d 897, 912 (M.D. Tenn. 2012) (“As concerns hotels, 
those  [definitions  of  operate]  strongly  suggest  day‐to‐day 
management  of  the  hotel  property  itself.”);  Hamilton  Cty.  v. 
Hotels.com, L.P., No. 3:11 CV 15, 2011 WL 3289274, at *2 (N.D. 
Ohio July 29, 2011) (holding that OTAs were neither owners 
nor operators of hotels and that they did not furnish lodging 
to guests); Mont. Dep’t of Revenue v. Priceline.com, Inc., 354 P.3d 
631,  635 (Mont.  2015) (“The OTCs do not  fit within the dic‐
tionary definition of ‘owners or operators.’ They do not pos‐
sess, run, control, manage, or direct the functioning of a hotel 
or rental agency.”).  But see City of Chicago  v. Hotels.com,  L.P., 
No. 2005 L 051003, Br. Appellants App. 69 (“Being an operator 
of hotel accommodations does not require ownership of hotel 
Nos. 16‐3932 & 16‐3944                                                  13

accommodations. An operator only has to exert power or in‐
fluence over hotel accommodations, which Defendants do.”). 
    Additionally,  most  of  the  ordinances  list  those  with  the 
duty to collect the tax as owners, operators, or managers of 
hotels.5 Under the principle of noscitur a sociis, “which coun‐
sels that a word is given more precise content by the neigh‐
boring words with which it is associated,” United States v. Wil‐
liams, 553 U.S. 285, 294 (2008), the meaning of operator should 
be  informed by its  inclusion on  a list with owner and  man‐
ager. This suggests that an operator is, like an owner or a man‐
ager,  someone  who  generally  oversees  the  business  of  run‐
ning a hotel. 
    Three  of  the  ordinances  (Orland  Hills,  Orland  Park,  and 
Tinley Park) cover operators of hotel rooms in addition to op‐
erators of hotels. But the same principles apply. To have a duty 
to  collect  and  remit  taxes  under  the  ordinances,  the  OTAs 
would need to essentially “run” hotel rooms. While the OTAs 
engage in one aspect of running hotel rooms—reserving those 
rooms for customers—that does not mean they operate hotel 
rooms. 
   The district court granted summary judgment to the OTAs 
against the municipalities with this type of ordinance because 
the  OTAs  had  no  duty  to  collect  or  remit  hotel  occupancy 
taxes. That portion of the decision is affirmed. 
       


                                                 
      5 Bedford Park places the duty of collection and remittance solely on 

the owner of hotel or motel rooms. Arlington Heights and Schaumburg 
place the duty on owners, operators, and those with licenses to operate 
hotels. 
14                                         Nos. 16‐3932 & 16‐3944 

       c. Engaged in the Business of Renting Hotel Rooms 
    Three  of  the  ordinances—Rockford,  Willowbrook,  and 
Lombard—impose a tax squarely on those engaged in renting 
hotel rooms or engaged in the business of renting hotel rooms. 
The district court found that the OTAs were engaged in rent‐
ing hotel rooms. But because Rockford and Willowbrook’s or‐
dinances  only  tax  gross  rental  receipts,  it  granted  summary 
judgment  to  the  OTAs  with  respect  to  those  municipalities. 
According to the district court, because the municipalities al‐
ready received taxes on the rental rate, as set by the hotel, the 
OTAs were not required to collect and remit taxes on the extra 
fees they charge consumers. But as Lombard’s ordinance did 
not specify that the tax was only on gross rental receipts, the 
district court granted it summary judgment. 
    None of the ordinances define “engaged in the business of 
renting” or “engaged in renting.” To rent is “[t]o pay for the 
use  of  another’s  property.”  Rent,  BLACK’S  LAW  DICTIONARY 
(10th ed. 2014); see also Lease, BLACK’S  LAW  DICTIONARY (10th 
ed.  2014)  (“To  grant  the  possession  and  use  of  (land,  build‐
ings, rooms, movable property, etc.) to another in return for 
rent or other consideration … .”). Thus, renting implies own‐
ership  and  granting  possession  of  property—here,  hotel 
rooms.  As  discussed,  the  OTAs  do  not  own  hotels  or  hotel 
rooms  and  they  cannot  independently  grant  consumers  ac‐
cess to hotel rooms. Therefore, they cannot rent hotel rooms 
to customers. 
    The  question  here  is  whether  “engaged  in  the  business” 
has the same meaning under these tax ordinances as it does 
in other contexts, like the products liability context, in which 
sellers are not held strictly liable unless they are engaged in 
the business of selling the defective product. See Carollo v. Al 
Nos. 16‐3932 & 16‐3944                                             15

Warren Oil Co., Inc., 820 N.E.2d 994, 1002 (Ill. App. Ct. 2004). 
In that context, a seller is only engaged in the business of sell‐
ing if he does it routinely or commercially. The OTAs do not 
rent hotel rooms, so of course they do not do so routinely or 
commercially. Thus, the OTAs are not engaged in the business 
of renting rooms and are not subject to these three ordinances. 
We  affirm  the  grant  of  summary  judgment  to  the  OTAs 
against  Rockford  and  Willowbrook.  We  reverse  the  district 
court’s  grant  of  summary  judgment  to  Lombard  and  grant 
summary judgment to the OTAs. 
       d. Hybrids 
    The  last  three  ordinances  are  slightly  more  complicated, 
but the OTAs are not required to pay taxes to the municipali‐
ties under any of them. Des Plaines appears to tax all “persons 
engaged in the business of renting, leasing or letting rooms in 
a  hotel  or  motel.”  Br.  Appellants  Sep.  App.  302  But  it  also 
places the duty of keeping records on operators and the duty 
of filing returns and paying taxes to the city on owners. War‐
renville’s ordinance similarly imposes a tax on those engaged 
in the business of renting, but places a duty to pay on owners. 
Burr Ridge’s ordinance includes language about both engag‐
ing  in  the  business  of  renting  and  owners,  operators,  and 
managers. But as the OTAs are neither engaged in the busi‐
ness of renting nor owners or operators of hotels, they have 
no obligations regardless of how these ordinances are inter‐
preted. The grant of summary judgment to the OTAs against 
Des Plaines, Warrenville, and Burr Ridge is affirmed. 
    
    
    
16                                      Nos. 16‐3932 & 16‐3944 

III.   Conclusion 
    The  district  court’s  grant  of  summary  judgment  to  the 
OTAs against all but one municipality is AFFIRMED. The dis‐
trict court’s grant of summary judgment to the Village of Lom‐
bard is REVERSED and summary judgment shall be entered 
in favor of the OTAs.